DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3 and 7-8 were rejected in Office Action from 12/30/2021.
	Applicant filed a response, amended claim 1 and cancelled claim 2.
	Claims 1, 3 and 7-8 are currently pending in the application. Claims 4-6 and 9 were previously cancelled.
	Claims 1, 3 and 7-8 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (U.S. Patent Application Publication 2015/0162642) in view of Zhang et al. (U.S. Patent Application Publication 2015/0364787) and in the alternative, in view of Ito et al. (U.S. Patent Application 2016/0141716) and further in view of Besco (The difference between deionized water and distilled water). 
Regarding claim 1, Tsujumura teaches a method of manufacturing a solid electrolyte (i.e., method of manufacturing a lithium ion conductive glass ceramic) (abstract) (paragraphs [0003]-[0009]), the method comprising: 
	 forming a slurry (paragraph [0066]-[0068]) by adding and mixing a prepared material (paragraph [0068]) which ZrO2 and SiO2  (paragraph [0051]) and Na3PO4 (i.e., trisodium phosphate) (paragraph [0022]) in water (paragraph [0067) (corresponds to dissolving a first precursor comprising Na3PO4 in water, mixing a second precursor comprising ZrO2 and SiO2 with the water in which the first precursor is dissolved, to form a slurry).
	drying the slurry to form granules (i.e., spray drying) (paragraphs [0071]-[0073]), and
sintering the pressed solid body to manufacture a solid electrolyte (i.e., heat treatment to form NASICON type crystals) (paragraphs [0086]-[0089]). 
Tsujimura does not explicitly teach the particulars of pressing the granules to form a solid body. 
Zhang, directed to a method of manufacturing a solid electrolyte (abstract), teaches a method of producing a NASICON/glass solid electrolyte (paragraph [0022]-[0023]), same as Tsujimura, where a precursor (i.e., Na2CO3, ZrO2, SiO2) is formed into a slurry, dried (i.e., heated) to form granules (i.e., powder), pressed to form a pressed solid body (i.e., pellet), and sintered to form the solid electrolyte (paragraphs [0022], [0040], [0065]-[0067]). Zhang teaches the latter process is low cost and can produce a solid electrolyte in the form of a thin film, pellet or a sheet (paragraph [0060]).
Tsujimura and Zhang are analogous art as they recognize the same technical difficulty, namely method of manufacturing a solid electrolyte. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the pressing step of Zhang in the process of Tsujimura, and the motivation to do so would have been, as Zhang suggests, is a step for a process to manufacture the solid electrolyte that is low cost and can produce different shapes of the solid electrolyte (i.e., pellets, thin film, sheet).
In the alternative, Ito, also directed to solid electrolytes (abstract), teaches an NASICON solid electrolyte (paragraph [0011], [0050]) produced in a substantially identical process as Tsujimura and Zhang (see figure 25) (i.e., form a slurry, press, sintering). In light of the above disclosure of Zhang and Ito, it appears the process of forming a slurry, pressing and sintering is well known in forming NASICON solid electrolytes. As such, it would be obvious to a skilled artisan to incorporate a pressing step as taught by Ito and Zhang in the method of Tsujimura in order to form the solid electrolyte into a specific shape for further processing.   
Tsujimura does not explicitly disclose the solid electrolyte comprises Na3Zr2Si2PO12 however, as indicated above Tsujimura teaches the solid electrolyte is an NASICON type structure, which as evidenced by Zhang, can have a formula represented by Na3Zr2Si2PO12 (paragraphs [0063]-[0065]).
Tsujumura does not explicitly articulate the specifics of wherein the Na3PO4 is soluble to the water however Tsujumura teaches the ZrO2 and SiO2 (the silica sand and zirconium oxide) are insoluble to the water (paragraph [0056]). Nonetheless, this is implicit and is reasonably to conclude that the solubility of a substance is known to depend on its physical and chemical properties and the type of solute. In this case, water is the solute and it is known that Na3PO41 is soluble in water and ZrO22 and SiO23 are insoluble in water. As to the limitation “Na2CO3 is uniformly mixed”, since the Na2CO3 is known to be soluble in water, it would be reasonably to expect the Na2CO3 to be uniformly dispersed or mixed when forming the granules from the slurry. 
Tsujimura teaches the water comprises distilled water (paragraph [0111]) but does not specifically teach the particulars of being deionized water.
However, Besco teaches deionized water is used in a number of industrial processes and it has many applications where it is favored due to its high purity (page 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsujimura and consider utilizing deionized water as opposed to distilled water as deionized water is also known to have many applications due to its high purity such as tests applications and high temperature manufacturing processes (page 1 of Besco). In addition, Tsujimura already uses distilled water therefore, it would be apparent to a skilled artisan to consider the simple substitution of recognized equivalents as distilled and deionized water are known to exhibit high purity. 
Regarding claim 3, Tsujimura teaches the process as described above in claim 1. Tsujimura does not explicitly teaches the particulars of the slurry further comprising a binder or a dispersant. Nonetheless, Ito teaches to uniformly disperse the solid electrolyte material a binder or a dispersant is added into the slurry (paragraph [0067]). As such, it would have been obvious to a skilled artisan to add a binder or a dispersant in the slurry as taught by Ito in the method of Tsujimura in order to uniformly disperse the solid electrolyte material. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura et al. (U.S. Patent Application Publication 2015/0162642) in view of Zhang et al. (U.S. Patent Application Publication 2015/0364787) and in the alternative, in view of Ito et al. (U.S. Patent Application 2016/0141716) and further in view of Besco (The difference between deionized water and distilled water) as applied to claim 1 above, and further in view of Iwamoto (U.S. Patent Application Publication 2017/0309964) and in the alternative, in view of Takeuchi et al. (U.S. Patent Application Publication 2019/0207237), Takeuchi et al. (U.S. Patent Application Publication 2019/0207239), Lemoisson et al. (NPL, 20054) and Morris et al. (NPL, 19915).
Regarding claim 7-8, Tsujimura in view of Zhang teaches the method as described above in claim 1 to include pressing the granules to form a solid body. Tsujimura does not explicitly articulate the particulars of pressing the granules using uniaxial press or cold isostatic pressing (CIP). 
Iwamoto, directed to a method of manufacturing a battery (paragraph [0001]), teaches a method of forming a solid electrolyte with a pressing step (figure 8 and 19). Iwamoto teaches uniaxial press and cold isostatic press (CIP) are known pressing method for pressing the solid electrolyte (paragraph [0140], [0173], [0227], [0243]) (see also Takeuchi `7239 – paragraph [0052] and Takeuchi `7237 – paragraph [0059]). In addition, as evidenced by Lemoisson and Morris, uniaxial pressing is a common method for pressing powders that is of low cost and adapted for high volume production (page 1 – Lemoisson) while cold isostatic pressing is a simple method of pressing powders and of low cost (page 1 - Morris)  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uniaxial press and cold isostatic press (CIP) as taught by Iwamoto for pressing the granules as such are well known methods for pressing and manufacturing of solid electrolytes that are simple and of low cost.

Response to Arguments
Applicant arguments filed 03/30/2022 have been fully considered but they are not persuasive. In general, Applicant argue the applied references fail to disclose or suggest or render obvious the specifics of the water comprises deionized water, from which positive ions and negative ions have been chemically or physically removed. Applicant further alleges that the prior art uses deionized water or distilled water for different purpose to that claimed.
Examiner respectfully disagree. As an initial matter, water is well known and recognized to be an excellent solvent for a wide variety of substances and widely used in industrial processes6.  As indicated above, Besco already uses distilled water therefore, it would be apparent to a skilled artisan to consider the simple substitution of recognized equivalents as distilled and deionized water are known to exhibit high purity. Evidence showing that distilled water and deionized water are known equivalents due to its purity is defined in US Water Systems7. 
Both Deionized water and Distilled water are defined as extremely pure water types, but they are produced in different ways. Depending on the source water, distilled water can be more pure than deionized water. Further, distilled water is recognized to be of high cost due to the distillation process and often, when extremely high purity is not required many people look to the cost of deionized water when choosing between the two. In contrast, deionization of water can be performed quickly and is cheaper. Distilled water, which is used by Tsujimura, not only removes ions (which is characterized by deionized water) but also other impurities where as deionized water only have ions removed. Clearly, there is known equivalency in both types of water and a skilled artisan would consider utilizing deionized water as opposed to distilled water in order to lower the cost in the manufacturing of the solid electrolyte (Note: the above information is found in US Water Systems7). Moreover, when considering water with high purity characteristics, there is only three types known8. Given that there is a selection from such a finite number of possibilities (three) it would have been obvious to try each (which would cover deionized or distilled water). The courts have held that choosing from a finite number of predictable solutions is an obvious matter. See 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Virkar et al. (U.S. Patent Application Publication 2013/0337309).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Trisodium_phosphate
        2 See https://en.wikipedia.org/wiki/Zirconium_dioxide
        3 See https://en.wikipedia.org/wiki/Silicon_dioxide
        4 Lemoisson et al., Understanding and Improving Powder Metallurgical Processes, Science Direct, 2005
        5 Morris et al., Cold Isostatic Pressing, Sceince Direct, 1991
        6 Water - Wikipedia
        7 Deionized Water Vs Distilled Water - Knowing The Difference (uswatersystems.com)
        8 https://techsafety.com/blog/water-type-differences